 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT is dated as of March 16, 2007 (the
“Agreement”), by and among Belden CDT, Inc., a Corporation (the “Company”) and
the guarantors listed on the signature pages hereof (the “Guarantors” and,
together with the Company, the “Issuers”), on the one hand, and the several
purchasers named in Schedule I hereto (the “Initial Purchasers”), for whom
Wachovia Capital Markets, LLC is acting as Representative (in such capacity, the
“Representative”), on the other hand.
          The Company, the Guarantors and the Initial Purchasers are parties to
the Purchase Agreement dated March 13, 2007 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $350,000,000
aggregate principal amount of the Company’s 7% Senior Subordinated Notes due
2017 (the “Notes”) guaranteed on a senior subordinated basis by the Guarantors
(the “Guarantees”). References herein to the “Securities” refer to the Notes and
the Guarantees collectively. In order to induce the Initial Purchasers to enter
into the Purchase Agreement, the Issuers have agreed to provide the registration
rights set forth in this Agreement for the benefit of the Initial Purchasers and
any subsequent holder or holders of the Securities. The execution and delivery
of this Agreement is a condition to the Initial Purchasers’ obligations under
the Purchase Agreement.
          In consideration of the foregoing, the parties hereto agree as
follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed.
          “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.
          “Company” shall have the meaning set forth in the preamble and shall
also include the Company’s successors.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.
          “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.
          “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.

 



--------------------------------------------------------------------------------



 



          “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.
          “Exchange Securities” shall mean senior subordinated notes issued by
the Company and the guarantees thereof by the Guarantors under the Indenture
containing terms identical to the Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to any increase in
annual interest rate for failure to comply with this Agreement) and to be
offered to Holders of Securities in exchange for Securities pursuant to the
Exchange Offer.
          “Guarantors” shall have the meaning set forth in the preamble and
shall also include any Guarantor’s successors and each other party that
guarantees or is required to guarantee the Notes pursuant to the Indenture.
          “Holders” shall mean the Initial Purchasers, for so long as they own
any Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
          “Initial Purchasers” shall have the meaning set forth in the preamble.
          “Indenture” shall mean the Indenture relating to the Securities dated
as of 16, 2007 among the Issuers and U.S. Bank National Association, as trustee,
and as the same may be amended from time to time in accordance with the terms
thereof.
          “Inspector” shall have the meaning set forth in Section 3(m).
          “Issuers” shall have the meaning set forth in the preamble.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount.
          “Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

2



--------------------------------------------------------------------------------



 



          “Person” shall mean an individual, partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
          “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble.
          “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has been declared effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) when such Securities are eligible to be
sold pursuant to Rule 144(k) (or any similar provision then in force, but not
Rule 144A) under the Securities Act or (iii) when such Securities cease to be
outstanding.
          “Registration Default” shall have the meaning set forth in Section
2(d) hereof.
          “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Issuers with this Agreement, including,
without limitation, (i) all SEC, stock exchange or National Association of
Securities Dealers, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of one counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) all fees
and disbursements relating to the qualification of the Indenture under
applicable securities laws, (vi) the fees and disbursements of the Trustee and
its counsel, (vii) the fees and disbursements of counsel for the Issuers and, in
the case of a Shelf Registration Statement, the fees and disbursements of one
counsel for the Holders (which counsel shall be selected by the Majority Holders
and which counsel may also be counsel for the Initial Purchasers) and (viii) the
fees and disbursements of the independent public accountants of the Issuers,
including the expenses of any special audits or “comfort” letters required by or
incident to the performance of and compliance with this Agreement, but excluding
fees and expenses of counsel to the Underwriters (other than fees and expenses
set forth in clause (ii) above) or the Holders and underwriting

3



--------------------------------------------------------------------------------



 



discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.
          “Registration Statement” shall mean any registration statement of the
Issuers that covers any of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.
          “SEC” shall mean the Securities and Exchange Commission.
          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.
          “Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Issuers that covers all the Registrable Securities (but no
other securities unless approved by the Holders whose Registrable Securities are
to be covered by such Shelf Registration Statement) on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and any document incorporated by
reference therein.
          “Staff” shall mean the staff of the SEC.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          “Underwriter” shall have the meaning set forth in Section 3 hereof.
          “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

4



--------------------------------------------------------------------------------



 



          2. Registration Under the Securities Act. (a) To the extent not
prohibited by any applicable law or applicable interpretations of the Staff the
Issuers shall (i) cause to be filed an Exchange Offer Registration Statement
covering an offer to the Holders to exchange all the Registrable Securities for
Exchange Securities not later than 180 days after the Closing Date, (ii) use
their commercially reasonable efforts to cause the Exchange Offer Registration
Statement to be declared effective under the Securities Act within 240 days
after the Closing Date, and (iii) use their commercially reasonable efforts to
cause the exchange offer to be completed within 285 days after the Closing Date.
          The Issuers shall commence the Exchange Offer by mailing the related
Prospectus, appropriate letters of transmittal and other accompanying documents
to each Holder stating, in addition to such other disclosures as are required by
applicable law,
(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;
(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);
(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement;
(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to surrender such Registrable Security,
together with the appropriate letters of transmittal, to the institution and at
the address (located in the Borough of Manhattan, The City of New York) and in
the manner specified in the notice, prior to the close of business on the last
Exchange Date; and
(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by sending to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged.
          As a condition to participating in the Exchange Offer, a Holder will
be required to represent to the Issuers that (i) any Exchange Securities to be
received by it will be acquired in the ordinary course of its business, (ii) at
the time of the commencement of the Exchange Offer it is not engaged in, does
not intend to engage in, and has no arrangement or understanding with any Person
to participate in the distribution (within the meaning of the Securities Act) of
the Exchange Securities in violation of the provisions of the Securities Act,
(iii) it is not an “affiliate” (within the meaning of Rule 405 under Securities
Act) of the Company

5



--------------------------------------------------------------------------------



 



or any Guarantor and (iv) if such Holder is a broker-dealer that will receive
Exchange Securities for its own account in exchange for Registrable Securities
that were acquired as a result of market-making or other trading activities,
then such Holder will deliver a Prospectus in connection with any resale or
other transfer of such Exchange Securities.
          As soon as practicable after the last Exchange Date, the Issuers
shall:
(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and
(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.
          The Issuers shall use their commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.
          (b) In the event that (i) the Issuers determine that the Exchange
Offer Registration provided for in Section 2(a) above is not available or may
not be completed as soon as reasonably practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by the
285th day following the Closing Date or (iii) any Holder notifies the Issuers on
or prior to the 20th day following the consummation of the Exchange Offer that
(A) it is not permitted under law or SEC policy to participate in the Exchange
Offer, (B) it cannot publicly resell new Exchange Securities that it acquires in
the Exchange Offer without delivering a Prospectus, and the Prospectus contained
in the Exchange Offer Registration Statement is not appropriate or available for
resales by the Holder or (C) it is a broker-dealer and holds Registrable
Securities that it has not exchanged and that it acquired directly from the
Issuers or one of their affiliates, then in addition to or in lieu of conducting
the Exchange Offer, the Issuers shall be required to file a Shelf Registration
Statement with the SEC to cover resales of the Registrable Securities or the
Exchange Securities, as the case may be. In that case, the Issuers will use
their commercially reasonable efforts to (a) file the Shelf Registration
Statement by the 30th day after they become obligated to make the filing,
(b) cause the Shelf Registration Statement to become effective by the 90th day
after they become obligated to make the filing and (c) maintain the
effectiveness of the Shelf Registration Statement for two years or such lesser
period after which all of the Notes registered therein have been sold or can be
resold without limitation under the Securities Act (the “Shelf Effectiveness
Period”).
          

6



--------------------------------------------------------------------------------



 



In the event that the Issuers are required to file a Shelf Registration
Statement solely as a result of the matters referred to in clause (ii) of this
paragraph, but the Exchange Offer is subsequently completed, upon consummation
of the Exchange Offer, the Issuers will no longer be required to file, have
declared effective or continue the effectiveness of the Shelf Registration
Statement pursuant to such clause (ii) (without prejudice to its obligations
under clause (i) or (iii) of this paragraph). In the event that the Issuers are
required to file a Shelf Registration Statement solely as a result of the
matters referred to in clause (iii) of this paragraph, the Issuers shall use
their commercially reasonable efforts to file and have declared effective by the
SEC both an Exchange Offer Registration Statement pursuant to Section 2(a) with
respect to all Registrable Securities and a Shelf Registration Statement (which
may be a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
any such Holder that has notified the Issuers pursuant to such clause
(iii) after completion of the Exchange Offer.
          The Issuers agree to use their commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective until the earliest of
(i) two years from the date the Shelf Registration Statement is declared
effective by the SEC, (ii) the expiration of the period referred to in Rule
144(k) under the Securities Act with respect to the Registrable Securities or
(iii) the last day of the Shelf Effectiveness Period. The Issuers further agree
to supplement or amend the Shelf Registration Statement and the related
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder for
shelf registration or if reasonably requested by a Holder of Registrable
Securities with respect to information relating to such Holder, and to use their
commercially reasonable efforts to cause any such amendment to become effective
and such Shelf Registration Statement and Prospectus to become usable as soon as
thereafter practicable. The Company and the Guarantors agree to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
          (c) The Issuers shall pay all Registration Expenses in connection with
the registration pursuant to Section 2(a) and Section 2(b) hereof. Each Holder
shall pay all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.
          (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC.
          In the event that (i) both the Exchange Offer is not completed and the
Shelf Registration Statement has not been declared effective by the 285th day
following the Closing Date, (ii) the Shelf Registration Statement, if required
hereby, is not declared effective by the date specified in Section 2(b),
(iii) the Exchange Offer Registration Statement is not filed by the 180th day
after the Closing Date, (iv) both the Exchange Offer Registration

7



--------------------------------------------------------------------------------



 



Statement is not effective and the Shelf Registration Statement has not been
declared effective by the 240th day following the Closing Date, (v) the Shelf
Registration Statement, if required hereby is not filed by the date specified in
Section 2(b) or (vi) the Exchange Offer Registration Statement or the Shelf
Registration Statement is declared effective, but thereafter, subject to certain
exceptions, ceases to be effective or usable in connection with the Exchange
Offer or resales of any Registrable Securities registered under the Shelf
Registration Statement (each such event referred to in clauses (i) through
(vi) a “Registration Default”), the interest rate on the Registrable Securities
will be increased by 0.25% per annum for the first 90-day period immediately
following one or more Registration Defaults and an additional 0.25% per annum
with respect to each subsequent 90-day period, up to a maximum of 1.00% per
annum of additional interest (all such amounts, “Additional Interest”), until
all Registration Defaults are cured, at which time the interest rate on the
Registrable Securities will revert to the original interest rate on the Notes.
          Notwithstanding the foregoing, a Registration Default referred to in
clause (vi) of the foregoing paragraph shall be deemed not to have occurred and
be continuing in relation to the Exchange Offer Registration Statement or the
related prospectus if (i) such Registration Default has occurred solely as a
result of (x) the filing of a post effective amendment to the Exchange Offer
Registration Statement to incorporate annual audited financial information with
respect to the Company where such post effective amendment is not yet effective
and needs to be declared effective to permit Holders to use the related
prospectus or (y) other material events with respect to the Company that would
need to be described in such Exchange Offer Registration Statement or the
related prospectus and (ii) in the case of clause (y), the Company is proceeding
promptly and in good faith to amend or supplement the Exchange Offer
Registration Statement and related prospectuses to describe such events;
provided, however, if such Registration Default occurs for more than 30 days in
any twelve month period, the interest rate on the Notes shall be increased in
accordance with the preceding sentence and shall be payable in accordance with
the above from the day such Registration Default actually occurs (without giving
effect to the text preceding this paragraph) until such Registration Default is
actually cured.
          (e) Without limiting the remedies available to the Initial Purchasers
and the Holders, the Issuers acknowledge that any failure by the Issuers to
comply with their obligations under Section 2(a) and Section 2(b) hereof may
result in material irreparable injury to the Initial Purchasers or the Holders
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, the Initial Purchasers or any Holder may obtain such relief as may be
required to specifically enforce the Issuers’ obligations under Section 2(a) and
Section 2(b) hereof.

8



--------------------------------------------------------------------------------



 



          3. Registration Procedures. In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Issuers shall as
expeditiously as reasonably possible:
          (a) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Issuers, (y) shall, in the case of a Shelf Registration, be available for
the sale of the Registrable Securities by the selling Holders thereof and
(z) shall comply as to form in all material respects with the requirements of
the applicable form and include all financial statements required by the SEC to
be filed therewith; and use their commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;
          (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;
          (c) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies as such Person may reasonably
request in writing of each Prospectus, including each preliminary Prospectus,
and any amendment or supplement thereto, in order to facilitate the sale or
other disposition of the Registrable Securities thereunder; and the Issuers
consent to the use of such Prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the selling Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus or any amendment or supplement thereto in accordance with applicable
law;
          (d) use their commercially reasonable efforts to register or qualify
the Registrable Securities under all applicable state securities or blue sky
laws of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC; cooperate
with the Holders in connection with any filings required to be made with the
National Association of Securities Dealers, Inc.; and do any and all other acts
and things that may be necessary or advisable to enable such Holder to complete
the disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that the Issuers shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in

9



--------------------------------------------------------------------------------



 



securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not so subject;
          (e) in the case of a Shelf Registration, notify each Holder of
Registrable Securities, one counsel for such Holders (which shall be selected by
the holders of a majority in principal amount of Registrable Securities, notice
of which shall be provided to the Company) and counsel for the Initial
Purchasers promptly and, if requested by any such Holder or counsel, confirm
such advice in writing (i) when a Registration Statement has become effective
and when any post-effective amendment thereto has been filed and becomes
effective, (ii) of any request by the SEC or any state securities authority for
amendments and supplements to a Registration Statement and Prospectus or for
additional information after the Registration Statement has become effective,
(iii) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, (iv) if, between the effective date of a
Shelf Registration Statement and the closing of any sale of Registrable
Securities covered thereby, the representations and warranties of any Issuer
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if any
Issuer receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (v) of the happening of any event
during the period a Shelf Registration Statement is effective that makes any
statement made in such Shelf Registration Statement or the related Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus in order to make the statements
therein not misleading and (vi) of any determination by any Issuer that a
post-effective amendment to a Registration Statement would be appropriate;
          (f) use their commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement at the
earliest possible moment and provide immediate notice to each Holder of the
withdrawal of any such order;
          (g) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Shelf Registration Statement and any post-effective amendment thereto (without
any documents incorporated therein by reference or exhibits thereto, unless
requested);
          (h) in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be
issued in such denominations and registered in such names (consistent with the
provisions of the Indenture) as the selling Holders may reasonably request at
least one Business Day prior to the closing of any sale of Registrable
Securities;

10



--------------------------------------------------------------------------------



 



          (i) in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(e)(v) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to such Shelf Registration Statement or the related Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities,
such Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and the Issuers
shall notify the Holders of Registrable Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Issuers
have amended or supplemented the Prospectus to correct such misstatement or
omission;
          (j) a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any amendment to a Registration Statement or
amendment or supplement to a Prospectus or of any document that is to be
incorporated by reference into a Registration Statement or a Prospectus after
initial filing of a Registration Statement, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Holders of Registrable Securities and their
counsel) and make such of the representatives of the Issuers as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Holders of Registrable Securities or
their counsel) available for discussion of such document; and the Issuers shall
not, at any time after the initial filing of a Registration Statement, file any
Prospectus or free-writing prospectus (as defined in Rule 405 under the
Securities Act), any amendment of or supplement to a Registration Statement or a
Prospectus, or any document that is to be incorporated by reference into a
Registration Statement or a Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
of Registrable Securities and their counsel) shall not have previously been
advised and furnished a copy or to which the Initial Purchasers or their counsel
(and, in the case of a Shelf Registration Statement, the Holders or their
counsel) shall have reasonably objected;
          (k) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;
          (l) cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

11



--------------------------------------------------------------------------------



 



          (m) in the case of a Shelf Registration, make reasonably available for
inspection by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys and accountants designated by the
Holders, at reasonable times and in a reasonable manner, all pertinent financial
and other records, documents and properties of the Issuers, and cause the
respective officers, directors and employees of the Issuers to supply all
information reasonably requested by any such Inspector, Underwriter, attorney or
accountant in connection with a Shelf Registration Statement; provided that if
any such information is identified by the Issuers as being confidential or
proprietary, each Person receiving such information shall take such actions as
are reasonably necessary to protect the confidentiality of such information (and
shall, if requested by the Company, sign a customary confidentiality agreement
in form and substance reasonably acceptable to such Person and the Company);
          (n) [reserved];
          (o) if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, promptly incorporate in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as the Company has received notification of the matters to be
incorporated in such filing; and
          (p) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Company and its
subsidiaries, the Registration Statement, Prospectus and documents incorporated
by reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (ii) obtain
opinions of counsel to the Issuers (which counsel and opinions, in form, scope
and substance, shall be reasonably satisfactory to the Holders and such
Underwriters and their respective counsel) addressed to each selling Holder and
Underwriter of Registrable Securities, covering the matters customarily covered
in opinions requested in underwritten offerings, (iii) obtain “comfort” letters
from the independent certified public accountants of the Issuers (and, if
necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
and Underwriter of Registrable Securities, such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings and (iv) deliver such documents and
certificates as

12



--------------------------------------------------------------------------------



 



may be reasonably requested by the Holders of a majority in principal amount of
the Registrable Securities being sold or the Underwriters, and which are
customarily delivered in underwritten offerings, to evidence the continued
validity of the representations and warranties of the Issuers made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in an underwriting agreement.
          In the case of a Shelf Registration Statement, the Company may require
each Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Issuers may from time to time reasonably request
in writing. No Holder of Registrable Securities may include any of its
Registrable Securities in any Shelf Registration Statement pursuant to this
Agreement if such Holder fails to furnish such information in writing to the
Company within 20 days after receipt of the request therefore.
          In the case of a Shelf Registration Statement, each Holder of
Registrable Securities agrees that, upon receipt of any notice (a “Blackout
Notice”) from the Issuers of (i) the happening of any event of the kind
described in Section 3(e)(iii), 3(e)(v) or 3(e)(vi) hereof or (ii) the Company’s
determination to suspend use of the Prospectus to avoid premature public
disclosure of a pending corporate transaction, including pending acquisitions or
divestitures of assets, mergers and combinations or similar events, such Holder
will forthwith discontinue disposition of Registrable Securities pursuant to a
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof (and, if
applicable, the earlier of (x) the effectiveness of the post-effective amendment
described in Section 3(e)(vi) hereof and (y) the end of the Blackout Period in
accordance with the limitations set forth in the next paragraph) and, if so
directed by the Issuers, such Holder will deliver to the Issuers all copies in
its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities that is
current at the time of receipt of such notice.
          If the Issuers shall give any Blackout Notice, the Issuers shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such Blackout Notice to and
including the date when the Holders shall have received copies of the
supplemented or amended Prospectus necessary to resume such dispositions (the
“Blackout Period”). The Issuers may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period. The interest rate on the Notes shall not be increased in
accordance with Section 2(d) hereof during the Blackout Period (subject to the
limitations in the preceding sentence) (it being understood that if Additional
Interest is already accruing at the beginning of the Blackout Period in respect
of a Registration Default, such Additional Interest shall continue to accrue
unless and until such Registration Default has been cured).

13



--------------------------------------------------------------------------------



 



          The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.
          4. Participation of Broker-Dealers in Exchange Offer. (a) (a) The
Staff has taken the position that any broker-dealer that receives Exchange
Securities for its own account in the Exchange Offer in exchange for Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
          The Issuers understand that it is the Staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.
          (b) In light of the above, and notwithstanding the other provisions of
this Agreement, the Issuers agree to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i), for a period of up to 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement), if requested by the Initial
Purchasers or by one or more Participating Broker-Dealers, in order to expedite
or facilitate the disposition of any Exchange Securities by Participating
Broker-Dealers consistent with the positions of the Staff recited in Section
4(a) above. The Issuers further agree that Participating Broker-Dealers shall be
authorized to deliver such Prospectus during such period in connection with the
resales contemplated by this Section 4. Notwithstanding the foregoing, the
Issuers shall not be obligated to amend or supplement the Prospectus contained
in the Exchange Offer Registration Statement if the Company determines, in its
reasonable judgment, that there is a material event as described in Section 2(d)
hereof, provided that the failure to keep the Exchange Offer Registration
Statement effective and usable for such business reason shall last no longer
than 30 days in any twelve month period.
          (c) The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.

14



--------------------------------------------------------------------------------



 



          5. Indemnification and Contribution.6. (a) The Issuers, jointly and
severally, agree to indemnify and hold harmless each Initial Purchaser and each
Holder, their respective affiliates, directors and officers and each Person, if
any, who controls the Initial Purchaser or any Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses reasonably incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any Prospectus or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and will reimburse, as incurred, the
Initial Purchasers and each Holder for any legal or other expenses reasonably
incurred by the Initial Purchasers or such Holder in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action (subject, if
applicable, to the limitations set forth in Section 5(c)); provided, however,
that the Issuers will not be liable in any such case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser or any Holder furnished to the Company in writing through the
Representative or any selling Holder expressly for use therein. In connection
with any Underwritten Offering permitted by Section 3, the Issuers, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement.
          (b) Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, their respective affiliates, the directors of the Issuers, each
officer of the Issuers who signed the Registration Statement and each Person, if
any, who controls the Company, the Guarantors, any Initial Purchaser and any
other selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Company
in writing by such Holder expressly for use in any Registration Statement and
any Prospectus.
          (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such

15



--------------------------------------------------------------------------------



 



Person (the “Indemnified Person”) shall promptly notify the Person against whom
such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under this Section 5 except to the extent
that it has been materially prejudiced by such failure. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 5 that the Indemnifying Person may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed (A) that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding, be liable for the
fees and expenses of more than one firm (in addition to one local counsel in
each applicable jurisdiction) for the Initial Purchasers and one firm (in
addition to one local counsel in each applicable jurisdiction) for all other
Indemnified Persons and (B) that all such reasonable fees and expenses shall be
reimbursed as they are incurred. Any such separate firm (x) for any Initial
Purchaser, its affiliates, directors and officers and any control Persons of
such Initial Purchaser shall be designated in writing by the Representative,
(y) for any Holder, its affiliates, directors and officers and any control
Persons of such Holder shall be designated in writing by the Majority Holders
and (z) in all other cases shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an

16



--------------------------------------------------------------------------------



 



unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.
          (d) If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers from the offering of the Securities and the
Exchange Securities, on the one hand, and by the Holders from receiving
Securities or Exchange Securities registered under the Securities Act, on the
other hand, or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Issuers on the one hand and the Holders on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Issuers on the one hand and the Holders on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
          (e) The Issuers and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
          (f) The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

17



--------------------------------------------------------------------------------



 



          (g) The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers or any Holder, their respective affiliates or
any Person controlling any Initial Purchaser or any Holder, or by or on behalf
of the Issuers, their respective affiliates or the officers or directors of or
any Person controlling the Issuers, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.
          7. General.
          (a) No Inconsistent Agreements. The Issuers represent, warrant and
agree that (i) the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Company or any
Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Issuers have obtained the written consent of Holders
of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.
          (c) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Issuers, initially at the address of the Company set forth in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c); and (iii) to such other
persons at their respective addresses as provided in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c). All such notices and communications shall
be deemed to have been duly given at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an

18



--------------------------------------------------------------------------------



 



air courier guaranteeing overnight delivery. Copies of all such notices, demands
or other communications shall be concurrently delivered by the Person giving the
same to the Trustee, at the address specified in the Indenture.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.
          (e) Purchases and Sales of Securities. The Issuers shall not, and
shall use their reasonable best efforts to cause their affiliates (as defined in
Rule 405 under the Securities Act) not to, purchase and then resell or otherwise
transfer any Registrable Securities.
          (f) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Issuers, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (i) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          (j) Miscellaneous. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this

19



--------------------------------------------------------------------------------



 



Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The Issuers and
the Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

              BELDEN CDT, INC.
 
       
 
  By:        /s/ Stephen H. Johnson
 
       
 
      Name: Stephen H. Johnson
Title: Treasurer
 
       
 
  By:        /s/ Kevin L. Bloomfield
 
       
 
      Name: Kevin L. Bloomfield
 
      Title: Vice President, Secretary and General Counsel
 
            BELDEN WIRE & CABLE COMPANY     BELDEN CDT NETWORKING, INC.    
NORDX/CDT CORP.     THERMAX/CDT, INC.     BELDEN HOLDINGS, INC.     BELDEN
TECHNOLOGIES, INC.     BELDEN INC.     CDT INTERNATIONAL HOLDINGS INC.
 
       
 
  By:        /s/ Stephen H. Johnson
 
       
 
      Name: Stephen H. Johnson
 
      Title: Treasurer
 
       
 
  By:        /s/ Kevin L. Bloomfield
 
       
 
      Name: Kevin L. Bloomfield
 
  Title:   Vice President, Secretary and General Counsel

21



--------------------------------------------------------------------------------



 



Confirmed and accepted as of the date first
above written:
WACHOVIA CAPITAL MARKETS, LLC
For itself and on behalf of the several
Initial Purchasers listed on Schedule I
By: /s/ Peter DiLullo                
Name: Peter DiLullo
Title: Managing Director

22



--------------------------------------------------------------------------------



 



SCHEDULE I
INITIAL PURCHASERS
Wachovia Capital Markets, LLC
UBS Securities LLC

23